In an action to recover damages for breach of a sales contract and to enforce a personal guarantee, the defendant John J. Gallagher, Jr., appeals from so much of an order of the Supreme Court, Suffolk County (Lama, J.), dated January 27, 1993, as denied his motion for summary judgment dismissing the second cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the appellant’s motion for summary judgment, since the record presents material *663issues of fact as to the mailing and sufficiency of the demand for payment which the respondent claims to have sent to him (see, Nassau Ins. Co. v Murray, 46 NY2d 828). Sullivan, J. P., Balletta, Copertino and Santucci, JJ., concur.